Citation Nr: 1202893	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to February 1971, and from June 1971 to November 1984.  

This case initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied entitlement to an allowance for an automobile and adaptive equipment or for adaptive equipment only; and denied entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.  

In conjunction with his claim for benefits, the Veteran was scheduled for a personal hearing before a Veterans Law Judge at the RO in April 2008.  However, he canceled the hearing.  

In a May 2010 decision, the Board denied the claims for entitlement to an allowance for an automobile and adaptive equipment or for adaptive equipment only, and entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), vacated the Board's decision on the issue of entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant and remanded the matter to the Board for action consistent with the dictates contained in the Joint Motion.  The Board's denial of entitlement to an allowance for an automobile and adaptive equipment or for adaptive equipment only was not disturbed.  Hence, that issue is not before the Board and will not be addressed herein.  



FINDING OF FACT

The most probative evidence of record shows that the Veteran does not have permanent and total service-connected disability that produces (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns (or deep partial thickness burns) that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for specially adapted housing or a certificate for a special home adaption grant have not established.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.350, 3.809, 3.809a, 4.40, 4.63 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In December 2004 and March 2005 letters, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to specially adapted housing assistance, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  As this is a one-time benefit, information pertaining to how disability ratings and effective dates are assigned would be irrelevant.  Similar information was provided after the rating decision on appeal in a July 2007 letter.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative (or the attorney that represented him before the Court) has pointed out any specific deficiency to be corrected.  


Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private medical records, VA examination reports and opinions, and the Veteran's statements.  No outstanding evidence was identified after the Court's March 2011 Order even though a 90-day period was provided to submit or identify any relevant information to be associated with the record prior to the Board's consideration of the matter.  

The Veteran was afforded VA examinations in conjunction with his claim for benefits.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Veteran and his representative were provided a 90-day period to identify or submit additional evidence to the Board after the Court's Order.  However, no additional evidence was identified or received and there has been no allegation that the medical evidence in the file was inadequate.  The Board therefore concludes that medical evidence of record is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  VA's General Counsel has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board observes that the amendments do not specifically apply to the Veteran's physical circumstances; hence, there is no prejudice to him in the Board's considering them in the first instance.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2010).  

Effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include the following:  (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809(a), (b) (2011).  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  
 
The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2011) (emphasis added).  
 
The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2011).
 
Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 31/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2011).
 
In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  
 
The provisions of 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).  

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2010).  Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2011).  
 
The provisions of 38 C.F.R. § 3.809a provide that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.  

The probative value of a physician's statement is dependent, in part, upon the extent that it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is service-connected for posttraumatic stress disorder (PTSD) with related depressive symptoms, evaluated as 100 percent disabling; chronic low back pain with scoliosis and degenerative joint disease of the lumbar spine, evaluated as 40 percent disabling; status-post right radial nerve injury (dominant extremity), evaluated as 30 percent disabling; bilateral high frequency hearing loss, evaluated as 20 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II, evaluated as 20 percent; right knee chondromalacia with osteoarthritis, evaluated as 10 percent disabling; left knee chondromalacia with osteoarthritis, evaluated as 10 percent disabling; right ankle traumatic arthritis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; left ankle traumatic arthritis, evaluated as 10 percent disabling; peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, evaluated as 10 percent disabling; residuals of right humerus fracture (dominant extremity), evaluated as noncompensable; residuals of left elbow injury (non-dominant extremity), evaluated as noncompensable; residuals of fracture to right little finger metacarpal (dominant extremity), evaluated as noncompensable; defective visual acuity, evaluated as noncompensable; history of kidney stones, evaluated as noncompensable; erectile dysfunction associated with diabetes mellitus, type II, evaluated as noncompensable; and renal dysfunction associated with diabetes mellitus, type II, evaluated as noncompensable.  

The Board has carefully reviewed the entire evidence of record, in particular the report of the November 2004 Rehabilitation Technology/Independent Living Evaluation conducted for VA, the July 2005 VA orthopedic examination report, the May 2007 VA orthopedic examination report; the May 2007 VA diabetes mellitus examination report, the October 2007 VA skin examination report, VA outpatient treatment records, and the Veteran's numerous typewritten statements pertaining to his claim for benefits.  Based on this review, the Board finds that the most probative evidence does not establish that the Veteran has met the criteria for entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.  

The Veteran has not alleged and the record does not show that he is service-connected for blindness in either eye, or that he has a service-connected anatomical loss or loss of use of either of the hands (or upper extremities), or that he has deep partial thickness burns or full thickness or subdermal burns that have resulted in contractures(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury.  Hence, the Veteran is not entitled to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or for a special home adaptation grant on any of those bases.  

The Veteran has essentially alleged that he has either loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or that he has lost the use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  In fact, in the March 2011 Joint Motion, the parties specifically agreed that the Board did not provide an adequate statement of reasons and bases for finding that the medical evidence of record showed that the Veteran did not require the regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion such that the requirements of 38 C.F.R. § 3.809 had been met.  

The medical evidence clearly shows that the Veteran does not have anatomical loss of one or both lower extremities.  His clinical records do not demonstrate that the Veteran has extremely unfavorable ankylosis of either knee, or complete ankylosis of two major joints of an extremity, or the shortening of the lower extremity of 31/2 inches or more, or complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop.  In fact, none of these findings has been reported on the clinical evaluations contained in the claims file.  (See, for example, the July 2005 VA joints examination report and the May 2007 VA orthopedic examination report.)  As such, the Board concludes that the Veteran is better served by his right and left legs than by an amputation stump at the site of election below the knee as he would then no longer be able to ambulate with a cane or braces alone.  

The medical evidence shows that the Veteran variously uses braces, a cane and/or a scooter as a mode of locomotion.  For example, the November 2004 Rehabilitation Technology/Independent Living Evaluation noted that the Veteran used leg-knee braces for ambulation and a cane for balance.  It was also noted that he had problems with his right and left knees and had fallen many times.  A December 2005 VA outpatient treatment report notes that the Veteran was wearing bilateral knee braces and using his cane for walking.  The December 2005 report also revealed the provider advised the Veteran to continue wearing knee braces and using a cane and a scooter.  At the May 2007 VA orthopedic examination, the Veteran stated he had pain in the knees anteriorly and in the ankles if he walked more than 200 feet, but denied knee and/or ankle locking, instability or giving way.  He reported that he used a cane all the time and a scooter if he had to walk farther than the mailbox, which was 200 feet away.  He wore knee sleeve braces daily but no ankle braces.  

Nevertheless, the Board finds that the most probative medical evidence shows that his locomotion is not precluded without the aid of braces, crutches, canes or a wheelchair.  That is, the most probative medical evidence does not establish that the Veteran has a necessity for the regular and constant use of a wheelchair, braces, crutches, scooter, etc. as a normal mode of locomotion as required by the regulation.  (Emphasis added.)  For example, during the May 2007 VA orthopedic examination, the examiner observed that the Veteran presented to the clinic area in a scooter, used his cane when he came out of the scooter, and parked it in the hallway.  However, the examiner also noted that the Veteran was "ambulatory into the exam[ination] room without assistance quickly."  (Emphasis added.)  Additionally, his shoe wear was reported to be even and he was able to fully toe walk and briefly heel walk.  This objective, clinical evidence clearly demonstrates that the Veteran's locomotion is not precluded in the absence of assistive devices as is required by the regulation.  Notably, the examiner further reported that when walking in the hall and examination room, the Veteran's walking seemed more limited by his breathing than his joint issues.  Moreover, in numerous nursing notes during a period of VA hospitalization in March 2007, the Veteran's activity and mobility were assessed as "[i]ndependent with physical movement within the environment without the use of human or equipment resources.  Energy level sufficient for activities of daily living."  (Emphasis added.)  (See RN Shift Assessment, Nursing Inpatient Notes, dated in March 2007.)  In these same nursing notes, his Braden Scale score for his degree of physical activity was a 3 for walking occasionally, or a 4 (the maximum number awarded) for walking frequently; and he was noted to be independent in his transfers, walking and stairs.  In an October 2006 telephone note it was reported that the Veteran was ambulatory even though he used a three-wheeled scooter.  (Emphasis added.)  Consequently, the Board concludes that under the circumstances presented here, the Veteran's use of assistive devices does not meet the criteria outlined in 38 C.F.R. § 3.809 because he is able to ambulate without them.  That is, his ability to ambulate independently is not occasional, and his use of assistive devices is not necessary for regular and constant use.  Hence, it may not be concluded that his locomotion is precluded without them.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that the Veteran is competent to report the difficulties that he experiences with ambulation and balance.  Nevertheless, he is not competent to provide an opinion requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that little probative weight can be assigned to the statements regarding his complete reliance on assistive devices as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole, particularly the objective clinical reports detailed above that clearly show that he remains able to ambulate independently.  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than the Veteran's statements made in conjunction with his claim for VA compensation benefits.  See Cartwright, supra.  

In summary, the Board concludes that the loss of use of either lower extremity has not been demonstrated to meet the requirements outlined in 38 C.F.R. § 3.809.  Moreover, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.  Therefore, the Veteran is not entitled to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant and his claim must be denied.  


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


